ON THE MERITS.
GRAVES, J. —
This is the second opinion for this case. The suit was originally one of Frank R. Edwards v. J. F. Killingsworth and Farmers Bank of Ash Grove. After the appeal Killingsworth died, and his administrator, W. R. Watson, was made a party, and the cause revived in his name. At the April term, 1913, of this court, the heirs of Killingsworth, entering their appearance specially, sought to have the cause dismissed because three terms of court had passed after the suggestion of the death of Killingsworth. With this question our commissioner Brown dealt in his opinion —Vide ante, p. 635. The result of that opinion was a scire facias for the heirs of Killingsworth, and they have now been brought into court by proper service. The case is, therefore, here now upon its merits, with all interested parties before the court. In the previous opinion our commissioner thus outlines the case and the petition:
*640“This suit was instituted October26,1909, against Killingsworth and the Farmers .Bank, to obtain specific performance of a contract to convey land in Greene county and incidentally to reform the written contract by correcting the description of the land.
“Among other things the petition states:
“‘That on said date, to-wit, July 7, 1908, the plaintiff purchased said real estate from the defendant for the price and sum of $3850, and entering into a written contract with defendant whereby they agreed as follows; that the plaintiff would pay for an abstract of title, and the defendant would furnish plaintiff a perfect title to said real estate, and deliver him possession of same between the first and fifteenth days of August, 1908, and allow plaintiff one-third of all crops grown on sixty-four acres of said premises in the year 1908 (except the orchard) and that plaintiff should have reasonable time to procure an.abstract and a loan on said real estate, and the defendant was to have a reasonable time to perfect his title if it should be defective, and on said day execute a general warranty deed to plaintiff, intending by said deed to convey the aforesaid described real estate, and plaintiff drew his check on the Bank of Ash Grove, for the sum of one hundred dollars, payable to the said Farmers Bank, and plaintiff and defendant J. F. Killingsworth delivered the possession of said written contract, check and deed, to the Farmers Bank aforesaid, which were enclosed in an envelope and deposited with the said bank with the understanding and agreement on the part of the plaintiff and defendants that the said defendant, Farmers Bank, would hold said papers until called for by both parties, to-wit, the plaintiff and J. F. Killings-worth, and would deliver up said papers when requested so to do by said parties.’
“It also charges, in substance, an offer to pay the consideration, and his readiness still to do so, and brings the amount into court. It also specifies certain damage^ *641which plaintiff claims to have suffered from the nonperformance of the contract, and concludes as follows:
“‘Wherefore plaintiff prays the court to ascertain the amount necessary to perfect said title in accordance with said contract, and the value of the crop belonging to plaintiff on said premises, and the rent value of the same from the 12th day of August, 1908, and the damages accruing to plaintiff by reason of being deprived of said premises. And that the possession of said premises be delivered to plaintiff, and all right, title and interest of defendant therein be decreed and vested in plaintiff upon the payment of the sum found due the defendant by him, and in the event the court should find that plaintiff is not entitled to a specific enforcement of said contract, then plaintiff prays for the sum of $1500 as damages by reason of its breach and for other proper relief.’
“A trial was had before the court without the intervention of a jury on October 27, 1909, resulting in a judgment for defendant dismissing the petition.”
It should b,e noted that the printed abstract Of the record shows neither an answer nor a reply, although the case proceeded as if both had been properly lodged below. The trial court heard the plaintiff’s evidence and upon a demurrer being • interposed thereto by defendant, the same was sustained and plaintiff’s bill dismissed, with judgment for defendant for costs. From such judgment this appeal was taken. .
Under the evidence the plaintiff and J. F. Killings-worth entered into the following contract:
CONTRACT.
This Agreement made and entered into by and between J. F. Killingsworth, party of the first part, and F. R. Edwards, party of the second part, both of Green county, Missouri.
Witnesseth: That the aforesaid Killingsworth agrees to prepare and perfect title, but the aforesaid F. R. Edwards is to pay for the making of abstract containing complete title, and the said Edwards, is to have a reasonable length of time to *642perfect loan and abstract, and the aforesaid Edwards, is to pay interest at the rate of six per cent per annum from the 1st to the 15th day of August, 1908, at which time Edwards is to have possession and the said Killingsworth is to pay all back taxes, if there be any unpaid; and Edwards is to pay taxes from 1908, crop of sixty-four acres and Edwards one-third of same except orchard. Said deed to land is to be placed in escrow in Farmers Bank of Ash Grove, and held by said bank until the loan is provided and title finally finished.
Dated this 7th day of July, 1908.
J. F. Killingsworth,
Frank R. Edwards.
This contract, together with a deed, which with one slight misdescription, described the property, was placed by the parties in the Farmers Bank of Ash Grove. There was also deposited with them a cheek for $100 signed by Edwards and made payable to the said Farmers Bank and drawn on the Bank of Ash Grove. When the three instruments were deposited, they were sealed, by direction of the parties, in an envelope and the bank officially notified to thus keep them and not exhibit them unless both parties were present. Plaintiff’s proof tends to show that he was unable to secure a loan on the land because of a patent defect in the paper title. He introduced evidence to .the effect that he had arranged to get $2500 from a Springfield loan agent, and the agent had the money ready on August 21, but refused to furnish the loan, because of the defect in the paper title. The evidence conclusively shows a fatal break in Killingsworth’s paper title, but it likewise tends to show title by adverse possession. It also shows, aliunde the contract, that Killingsworth understood that plaintiff was relying upon a loan on the premises for at least a part of the purchase price. At the close of the testimony we find this offer of record:
“Plaintiff offers now to pay into court the full purchase price for the lands in controversy, together with six and one-half per cent interest from the date of the alleged contract to the present time, and asks the *643court to decree to him all the right, title and interest which the defendant now has in the lands in controversy.”
Contract: Found in Different Papers. , I. The evidence does not show that the plaintiff at any time prior to trial tendered the actual cash and demanded delivery of the deed, but Edwards does testify that he had all arrangements for the money, if defendant had made the perfect paper title. Some of his evidence perhaps goes further than this, but with the view we have of the case, that portion may be passed, at least for the present.
One contention of the respondent is that this contract is too indefinite and uncertain to be enforced in equity. This question is one of the basic matters in the controversy. Standing alone the contract paper, or rather the paper called the “contract” is rather vague and indefinite, but is this paper alone to be considered under the faets of this case? We think not. It stands undisputed that three documents, i. e. the contract,the deed and the check were executed at one and the same time, and pertained to one and the same matter. Not only so, but they were sealed up and deposited together as representing the doings of the parties, and placed in escrow. Under well-established rules we must look to all of the simultaneously executed instruments for the real contract, and if from them all can be gathered a definite and certain contract, i. e. one enforceable in equity, then it is sufficient in form. [Y. M. C. A. of Kansas City v. Dubach, 82 Mo. l. c. 484; 20 Cyc. 263.] As to what the contract should show and how it may be shown the Court- of Appeals in Peycke Bros. v. Ahrens, 98 Mo. App. l. c. 458 and 460, says:
“It is an old practice to put in evidence several papers, as letters, etc., relating to the same contract and by their references to or connections with each *644other, to establish all the requisites of a proper memorandum under the statute. Brown, Stat. Frauds, 346b et seq.; Heideman v. Wolfstein, 12 Mo. App. 366; Greeley-Burnham Grocer Co. v. Capen, 23 Mo. App. 301; Cunningham v. Williams, 43 Mo. App. 629; Armsby Co. v. Eckerly, 42 Mo. App. 299; Moore v. Mountcastle, 61 Mo. 424.] . . . In making a contract involving the Statute of Frauds there are three essential and inevitably necessary ingredients: (1) the parties; (2) the subject-matter; and (3) the price. Where any one of these essentials is wanting, there is no contract. [Kelly v. Thuey, 143 Mo. 422; Martin v. Mill Co., 49 Mo. App. l. c. 29.] The dominating question here is, whether or not, if we take the several writings and construe them together as an entirety, they disclose a contract of sale sufficient to satisfy the requirements of the Statute of Frauds?”
When the three simultaneously executed instruments involved in this ease are read, we have no trouble in getting the facts. They show that Killingsworth ■had sold to Edwards certain described lands for a stipulated price. In other words, they show (1) the parties, (2) the subject-matter of the sale, and (3) the price. Not only so, but they further show that Killings-worth was to “prepare and perfect title,” but Edwards was to pay for the abstract which should show “complete title.” It does not show that Edwards was to pay for perfecting the title, but on the contrary “Killingsworth agrees to prepare and perfect title,” clearly expressing the idea that the parties recognized that something might have to be done in order that the abstract (which was to be paid for and was paid for by Edwards) might show a “complete title.” Taking the instruments together it is Clear that Edwards was to have a reasonable time in which to “perfect loan and abstract” and that this would be after Killingsworth had prepared and perfected the title. Further along the same line in the paper called the “contract,” it is *645said: “Said deed to land is to be placed in escrow in. Farmers Bank of Ash Grove, and held by said bank until the loan is provided and title finally finished.” All this goes to show that it was contemplated that something was to be done to the title, and the first 'paragraph of the paper shows that Killingsworth was to-do this perfecting of title. Not only so, but the fair construction of the contract would be that such should be done prior to the perfecting of the loan. We cannot say that the contract is too indefinite and vague to be enforced. Was the chancellor nisi justified in not enforcing it? This question we take next.
Tender. II. Much is said in respondents’ brief about the plaintiff’s failure to tender the cash and his financial abil- ^ Pay- Unfortunately for respondents they rest their cause in equity upon the plaintiff’s evidence. At common law a demurrer to the evidence in equity cases was unknown, and in our practice we have treated such action by the defendant as submitting the equities of the whole case upon the proof made by the plaintiff. Of course if the plaintiff’s proof fails, his bill must be dismissed, but if his proof is sufficient he is entitled to a decree granting the relief sought and justified by the evidence. That the defendant refused to “perfect the title ” as by the contract he was required to do is apparent. When pressed he said the title was good enough for him. That it was his duty to make the first move upon this checker board is clear, because the missing link in the paper title is apparent. This contract cannot be tortured into one for other than a perfect paper title. The wording of it, by which Killingsworth was bound, shows that a perfect paper title was the one contemplated by the parties. Plaintiff could not move under the contract until Killings-worth first moved. The contract contemplated a loan to secure the purchase money, or a part of it, and this could not be made until -Killingsworth perfected the *646title. All this clearly appears in the evidence. Killing's-worth was the party at fault from first to last. His reasons are immaterial. It may have been he thought, as suggested in the brief, that the price was lower than it should have been, but what he thought is immaterial, absent proof of inadequate price.
There is no question in the case of fraud or overreaching. The parties were dickering about the trade for several weeks prior and dealt with each other at arms’ length. Plaintiff offered in his bill and again offered at the trial to put up the consideration, and asked that the deed be ordered corrected in a slight particular as to two acres of the land. We can see no good reason for refusing to enforce this contract. Our brother Lamm has so elegantly expressed my views of when contracts should be enforced in equity that I leave the rule he announced to be reannounced in his own language. In Kirkpatrick v. Pease, 202 Mo. l. c. 493, he says:
“Finally, we-are asked to sustain the judgment because specific performance is not a matter of absolute right, but rests in the discretion of the chancellor. In a sense specific performance does rest in the discretion of the chancellor. But discretion does ‘ not mean caprice. A discretion measured by a capriciously elastic yardstick would present a false measure of equitable right. This discretion is spoken of in the books as a sound discretion — sound, meaning judicial. The right doctrine is elegantly put by Wagnek, J., thus: ‘A bill for the specific performance of a contract is not granted as a matter of right by the court to which it is addressed, but from a just and reasonable discretion. But this discretion is not to be exercised in an arbitrary or capricious manner, but is to be governed by sound legal rules and principles. If, upon a whole view of the facts and. .circumstances, the court shall be of the opinion that the contract is fair, just and equitable! it will use its extraordinary authority and *647decree specific performance; but, if, on the contrary, it appears inequitable and unjust, the remedy will be denied and the party left to Ms action at law.’ [Ivory v. Murphy, 36 Mo. l. c. 542.]
“Courts' of justice sit to enforce the law. Now, the law may be said to be a general rule of action— a rule of civil conduct prescribed by the supreme power in a State. A contract is but a rule of action binding upon the parties thereto — i. e., a contract is but a law unto the parties thereto. Therefore, courts sit to enforce contracts — not to abrogate them. [Evans v. Evans, 196 Mo. l. c. 23; Kilpatrick v. Wiley, 197 Mo. l. c. 172.] If (for instance) the bargain in tMs instance was overkeen and unjust, or if the party against whom specific performance was sought was laboring under some disability and had been overreached, then (or in similar cases) there would be sometMng for the discretion of the chancellor to take hold of — sometMng binding his conscience. But, absent any earmarks of unfairness, overreacMng or overkeenness (as here) and present a fair, just real estate contract (as here), to deny specific performance is to wound and vex the soul of eqrnty itself.”
There are no earmarks of unfairness, overreaching or overkeenness in tMs contract or in tMs transaction. So far as the record speaks tMs is a' just and fair real estate contract. On the record the court nisi should have decreed title in plaintiff upon the payment of the purchase price and interest, and should have charged the defendant with rents and profits. The judgment will, therefore, be reversed and the cause remanded with directions to the trial court to enter a decree vesting the title to the land by its proper description in the plaintiff upon his payment into court, within a reasonable time to be fixed by the court, of the purchase price stated in the contract, with interest thereon from August 15, 1908, at six per cent less such sum as the court may find upon a hearing upon that one issue to *648be the reasonable rents and profits of such land from that date to the time of the trial on the one question of rents and profits.
Judgment reversed and cause remanded with the directions aforesaid.
All concur.